Citation Nr: 1502737	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  15-00-973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a retroactive dependency allowance award for the Veteran's stepchild K.

2.  Entitlement to a retroactive dependency allowance award for the Veteran's former spouse P.

(The issues of entitlement to service connection for erectile dysfunction and whether claims for effective dates for service connection for a series of service-connected disabilities have been raised will be the subject of a separate appellate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues on appeal have been recharacterized from a single claim for "entitlement to an effective date earlier than December 1, 1991, for the payment of additional compensation for dependents" to the issues regarding K. and P. to better reflect the Veteran's contentions.  See Brokowski v. Shinseki, 
23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a veteran).

In May 2011, the issue of an earlier effective date than December 1, 1991 for the payment of additional compensation for dependents was remanded by the Board.  The additional development has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2014, after discovering a discrepancy in the Veteran's request for a hearing, the Board sent the Veteran a request to clarify whether he wished to appear at a hearing before the Board.  In a subsequent October 2014 letter, the Veteran informed the Board that he did not wish to appear at a hearing, and asked that the Board consider the case on the evidence of record.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA," to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO granted service connection for status post anterior lumbar fusion, effective November 18, 1991, and assigned an initial 40 percent disability rating, and the Veteran has been in receipt of disability compensation of 30 percent or greater since November 18, 1991.

2.  Stepchild K. (born on October [redacted], 1975) is the Veteran's stepchild through marriage to K.'s natural mother as of September [redacted], 1995, and there is no evidence that K. became permanently incapable of self-support before reaching the age of 18 years, or that K. pursued a course of instruction at an approved educational institution after reaching the age of 18 years.

3.  Under Texas law, the Veteran and P. had a valid marriage for the period from March [redacted], 1988 to June [redacted], 1993.  


CONCLUSIONS OF LAW

1.  A retroactive dependency allowance for the Veteran's stepchild K. is not warranted for any period.  38 U.S.C.A. §§ 101(4), 1115(2), 5110(f) (West 2014); 
38 C.F.R. §§ 3.57, 3.158, 3.204, 3.210(d) (2014).

2.  Resolving reasonable doubt in the Veteran's favor, for the period from December 1, 1991 to June [redacted], 1993, the criteria for a retroactive dependency allowance for the Veteran's former spouse P. have been met.  38 U.S.C.A. §§ 101(4), 1115(2), 5110(f) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.158, 3.204, 3.102, 3.205 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Initially, the Board has considered the issue of entitlement to a retroactive dependency allowance award for the Veteran's former spouse P. with respect to VA's duties to notify and assist.  Given the favorable outcome (full grant of benefit sought), further explanation of how VA has fulfilled the duties to notify and assist on this issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

As to the issue of entitlement to a retroactive dependency allowance award for the Veteran's stepchild K., the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  There is no possibility that any additional notice or development would aid the Veteran in substantiating the appeal on this issue.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.  Any deficiency of notice or of the duty to assist constitutes merely harmless error on the issue of entitlement to retroactive dependency allowance award for the Veteran's stepchild K.  For these reasons, the Board will proceed to appellate review without any further discussion of VA's duties to notify and assist.

Entitlement to Retroactive Dependency Allowance

The Veteran contends that VA erred by not adding his former wife, P., and his stepchild, K., to the list of recognized dependents for additional compensation.  See May 2005 letter.  Specifically, the Veteran contends that because he was married to P. from March 1988 to June 1993, and because he raised stepchild K. during the period from the September 1995 remarriage to K.'s natural mother, that he is entitled to additional compensation for dependents.  See November 2006 representative letter. 

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent, including a spouse and each child.  See 38 U.S.C.A. § 1115(1) (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued when a child turns 18, or when the child turns 23 if he or she is enrolled in school.  
38 C.F.R. § 3.503 (2014).  

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. 
§ 5110(n) (West 2014).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2014).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2014). 

The definition of the term "spouse," as defined for VA purposes, as applicable in this case, means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50.  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  Id.; see also 38 U.S.C.A. § 103(c) (West 2014).

The definition of the term "child," as defined for VA purposes, means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  In addition, the "child" must also be someone who: (1) is under the age of 18 years; or (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a) (2014). When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b) (2014).

In a May 2002 rating decision, the RO granted service connection for status post anterior lumbar fusion, effective November 18, 1991, and assigned an initial 
40 percent disability rating.  The Veteran has been in receipt of disability compensation of 30 percent or greater since that date.

In May 2002, VA informed the Veteran of his entitlement to additional allowance for dependents and instructed the Veteran to complete and return a VA Form 21-686c ("Declaration of Status of Dependents") within 30 days.  The Veteran submitted a VA Form 21-686c in May 2002.  In July 2002, VA sent a letter to the Veteran's address on file listing inconsistencies and omissions in the May 2002 VA Form 21-686c that needed to be completed and/or clarified before dependency statutes could be established.  The letter included requests related to P. and K.  The Veteran was informed that, if the requested evidence was not received within 
30 days, VA would consider the claim on the basis of the evidence in its possession.
VA's July 29, 2002 letter requested that the Veteran submit evidence to explain why K. was not claimed as a dependent in a June 1996 application for VA pension benefits.  See June 1996 VA Form 21-527 (listing two children in "Identification of Children and Information Relative to Custody" section, but not K.).  The letter also requested that the Veteran submit a copy of K.'s birth certificate and verification that K. was in the Veteran's custody and the date she came into the Veteran's custody.  

Stepchild K.

On review of all the evidence, the Board finds that K. was not a dependent child for VA compensation purposes for the relevant period for which the Veteran's remarriage in September 1995 qualified him for additional compensation for dependents.   Stepchild K. (born on October [redacted], 1975) is the Veteran's stepchild through marriage to K.'s natural mother as of September [redacted], 1995.  

In response to VA's July 29, 2002 letter, the Veteran submitted a copy of K.'s birth certificate, showing that K. was born on October [redacted], 1975.  K.'s birth certificate does not show, and the Veteran has not asserted, that K. is his natural child; therefore, the Board finds that K. is the Veteran's stepchild through marriage to G., which ended in divorce on March [redacted], 1986, and which resumed with remarriage on September [redacted], 1995, when K. was 19 years old.  The Veteran has not submitted evidence that stepchild K. was a member of the Veteran's household.  The Veteran has not submitted evidence to show that K. became permanently incapable of self-support before reaching the age of 18 years, or that K. pursued a course of instruction at an approved educational institution after reaching the age of 18 years.

In sum, the evidence shows that the Veteran became eligible for additional compensation for dependents as of November 18, 1991; however, from that date forward, the Veteran was only legally married to K.'s natural mother for the period from September [redacted], 1995, when K. was over the age of 18 years.  In the absence of 
evidence showing that K. became permanently incapable of self-support before reaching the age of 18 years, or that K. pursued a course of instruction at an approved educational institution after reaching the age of 18 years, the Veteran is not eligible for additional compensation for stepchild K. because K. does not meet the criteria for a dependent stepchild.  38 C.F.R. § 3.210(d).  For these reasons, the Board finds that the appeal for a retroactive dependency allowance award for the Veteran's stepchild K. must be denied.

Former Spouse P.

As to former spouse P., VA's July 29, 2002 letter requested that the Veteran submit a divorce decree from P.  The July 2002 letter also requested the Veteran to submit any information regarding the location of any separated spouses for the period from December 1, 1991, as well as the identity of any children left in the Veteran's custody in connection with any such separations.

On review of all the evidence, the Board finds that the evidence is at least in equipoise on the question of whether P. was an eligible dependent spouse for the period from December 1, 1991 (date of eligibility for additional dependent compensation) to June [redacted], 1993 (date of divorce).  A divorce decree from P. was received by VA on August 13, 2002.  The accompanying petition for divorce indicates that the Veteran and P. "were married on or about March [redacted], 1988 and separated on or about April [redacted], 1988, at which time they ceased living together as husband and wife."  The Veteran and P. became divorced on June [redacted], 1993.  Both the marriage and divorce were conducted under the laws of the State of Texas.  Thus, under Texas law, the Veteran and P. had a valid marriage for the period from March 
[redacted], 1988 to June [redacted], 1993.  For these reasons, and resolving reasonable doubt in the 








Veteran's favor, the Board finds that the criteria for the addition of P. as dependent spouse for the period from December 1, 1991 (the date of eligibility for additional compensation for a dependent spouse) to June [redacted], 1993 (date of divorce) have been met.  38 C.F.R. §§ 3.1(j), 3.31, 3.50.


ORDER

Addition of stepchild K. as a dependent to the Veteran's compensation award, effective December 1, 1991, is denied.

For the period from December 1, 1991 to June [redacted], 1993, addition of ex-spouse P. as a dependent to the Veteran's compensation award is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


